DETAILED ACTION
This is a first Non-Final Office Action on the merits in response to the application filed 07/19/19.  Domestic priority to a PCT application filed 01/27/17 has been received.  Claims 1-8 are currently pending yet all are rejected as detailed below.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  All claims are rejected because claim 1 recites the dynamic vibration absorber (20, 30) is coupled to an “uninvolved section (42, 52) that is not involved in a torsional stiffness of the whole shaft coupling,” however these sections (42, 52) do, in fact, contribute to the torsional stiffness of the shaft coupling due to the slits (45, 46) in the drive hub (4) and the slits (55, 56) in the driven hub (50).  See Fig. 3.  A person skilled in the art would be unable to provide dampers on the end faces (42, 52) and ensure that they are “not involved in a torsional stiffness” of the coupling. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  All claims are rejected because claim 1 defines a section that “is not involved” in a torsional stiffness.  See claim 1, lines 7-8.  It is unclear what it means to be “involved” or not.  Does Applicant intend to recite that the dynamic vibration absorber does not contribute to the torsional stiffness of the coupling between the drive shaft and driven shaft?  Even if this was the intended language, it is not supported in the specification, as discussed in the enablement rejection above. 
Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

REJECTION #1: Takashima
Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takashima et al. (U.S. Patent No. 5,050,446).  Takashima is directed to a vibration and torsional damping coupling for a power transmission.  See Abstract.  Note: this is an “X” reference in the cited ISA Written Opinion. 
Claim 1: Takashima discloses a shaft coupling [Fig. 4] comprising: a drive hub (15) that is coupled to a drive shaft (11) to rotate integrally with the drive shaft; a driven hub (23) that is coupled to a driven shaft (13) to rotate integrally with the driven shaft; a rotation transmission portion (28, 29) that transmits rotation between the drive hub and the driven hub; and a dynamic vibration absorber (41) integrally coupled to a section of at least one of the drive hub and the driven hub, the section being an uninvolved section that is not involved in a torsional stiffness of the whole shaft coupling.  See Fig. 4. 
Claim 7: Takashima discloses that the dynamic vibration absorber is mounted on only the drive hub.  See Fig. 4. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

REJECTION #1: Takashima in view of Masaru
Claims 2-6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takashima in view of Masaru (JP 2016 1513285) (cited by Applicant).  Masaru is directed to a connection structure.
Claim 2: Takashima is relied upon as in claim 1.  Takashima further discloses an inertial body (43, 44) and at least one elastic member (42) of the dynamic vibration absorber (41), but does not disclose the mounting member.  Masaru discloses a dynamic vibration absorber (51) includes an inertial body, a mounting member that mounts the inertial body on the uninvolved section, and at least one elastic member that is arranged between the inertial body and the mounting member to support the inertial body, wherein the inertial body, the mounting member, and the elastic member are arranged in a non-contact manner with respect to the drive shaft and the driven shaft.  See Fig. 6.  It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to include a mounting member (rather than directly attach the elastic member to the drive/driven hub) because it is merely a design choice, ultimately achieving the same damping function, but possibly providing added ease in replacement/removability. 
Claim 3: Takashima discloses that at least one of the drive hub and the driven hub is shaped like a column and includes a shaft hole in which the drive shaft or the driven shaft is fitted and a pair of end faces in the axial direction.  See Fig. 4. Masaru discloses that the uninvolved section is one of the end faces.  See Fig. 6. 
Claim 4: Masaru discloses that the inertial body includes a cover that covers an outer circumferential surface of the hub on which the mounting member is mounted, and a supported portion that is a section supported by the elastic member and is integrally coupled to the cover.  See Fig. 6. 
Claim 5: Masaru discloses that the inertial body bulges in a radial direction from an outer shape of the hub to be shaped like a disk.  See Fig. 6. 
Claim 6: Masaru discloses that the elastic member is a single member, the elastic member and the mounting member are shaped like a circular ring and each include an insertion hole in which the drive shaft or the driven shaft is inserted in a non-contact manner, and the elastic member is overlapped with the section of the inertial body supported by the elastic member and with the mounting member.  See Fig. 6. 
Claim 8: Masaru discloses that the dynamic vibration absorber is mounted on each of the drive hub and the driven hub.  See Fig. 6. 

REJECTION #2: Taichi in view of Masaru
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taichi (JP 2006-348992) (cited by Applicant) in view of Masaru.  Taichi is directed to a flexible coupling.  See Abstract. 
Claim 1: Taichi discloses a shaft coupling [Figs. 1, 2] comprising: a drive hub (1) that is coupled to a drive shaft (9) to rotate integrally with the drive shaft; a driven hub (3) that is coupled to a driven shaft (11) to rotate integrally with the driven shaft; a rotation transmission portion (21) that transmits rotation between the drive hub and the driven hub; and a dynamic vibration absorber (12, 13, 14) integrally coupled to a section of at least one of the drive hub and the driven hub.  See Figs. 1, 2.
Taichi discloses all the limitations of this claim except for the section being “uninvolved” in the torsional stiffness of the coupling.  Masaru discloses a drive hub (53) coupled to a drive shaft, a driven hub (56) coupled to a driven shaft, and a dynamic vibration absorber (51), wherein the dynamic vibration absorber is integrally coupled to a section of at least one of the drive hub and the driven hub, the section being an uninvolved section that is not involved in a torsional stiffness of the whole shaft coupling.  See Fig. 6.  It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to include the Masaru absorber because it provides additional damping resulting from the vibrations experienced during operation, distinct from the current absorbers that are subject to torsional shearing and wear.  In addition, as seen in Figures 6a and 6b, it would be simple to add/remove this additional damping component if further vibratory damping is desired. 
Claim 2: Masaru discloses a dynamic vibration absorber (51) includes an inertial body, a mounting member that mounts the inertial body on the uninvolved section, and at least one elastic member that is arranged between the inertial body and the mounting member to support the inertial body, wherein the inertial body, the mounting member, and the elastic member are arranged in a non-contact manner with respect to the drive shaft and the driven shaft.  See Fig. 6.  
Claim 3: Taichi discloses that at least one of the drive hub and the driven hub is shaped like a column and includes a shaft hole in which the drive shaft or the driven shaft is fitted and a pair of end faces in the axial direction.  See Figs. 1, 2.  Masaru discloses that the uninvolved section is one of the end faces.  See Fig. 6. 
Claim 4: Masaru discloses that the inertial body includes a cover that covers an outer circumferential surface of the hub on which the mounting member is mounted, and a supported portion that is a section supported by the elastic member and is integrally coupled to the cover.  See Fig. 6. 
Claim 5: Masaru discloses that the inertial body bulges in a radial direction from an outer shape of the hub to be shaped like a disk.  See Fig. 6. 
Claim 6: Masaru discloses that the elastic member is a single member, the elastic member and the mounting member are shaped like a circular ring and each include an insertion hole in which the drive shaft or the driven shaft is inserted in a non-contact manner, and the elastic member is overlapped with the section of the inertial body supported by the elastic member and with the mounting member.  See Fig. 6. 
Claim 7: The location of the where the Masaru absorber is installed is a design choice, hence one skilled in the art may choose for the dynamic vibration absorber to be mounted on only the drive hub.  See Figs. 1, 2. 
Claim 8: Masaru discloses that the dynamic vibration absorber is mounted on each of the drive hub and the driven hub.  See Fig. 6. 





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL R SAHNI whose telephone number is (571)270-3838. The examiner can normally be reached M-F 7am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VISHAL SAHNI
Primary Examiner
Art Unit 3657



/VISHAL R SAHNI/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        May 17, 2022